PER CURIAM.
Joshua Cameron appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the trial court’s order denying Cameron relief without prejudice to any right Cameron might have to file a timely, facially sufficient motion for postconviction relief pursuant to Florida Rule of Criminal Pro*298cedure 3.850. See Murphy v. State, 773 So.2d 1174 (Fla. 2d DCA 2000) (en banc).
Affirmed.
WHATLEY, A.C.J., and NORTHCUTT and CASANUEVA, JJ., concur.